                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                                               MDL No. 2741



                                  (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −156)



On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 1,734 additional
action(s) have been transferred to the Northern District of California. With the consent of that court,
all such actions have been assigned to the Honorable Vince Chhabria.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of California and assigned to
Judge Chhabria.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
consent of that court, assigned to the Honorable Vince Chhabria.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:


       Oct 09, 2019
                                                       John W. Nichols
                                                       Clerk of the Panel
IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                            MDL No. 2741



                 SCHEDULE CTO−156 − TAG−ALONG ACTIONS



 DIST     DIV.      C.A.NO.    CASE CAPTION


ALABAMA SOUTHERN

  ALS        2     19−00707    Moore v. Monsanto Company et al   Opposed 10/8/19

ARIZONA

  AZ         2     19−05065    Higgins et al v. Monsanto Company
  AZ         2     19−05067    McCrea et al v. Monsanto Company
  AZ         4     19−00428    Stubblefield v. Monsanto Company
  AZ         4     19−00430    Gibson et al v. Monsanto Company

FLORIDA MIDDLE

  FLM        2     19−00582    Meyers v. Monsanto Company
  FLM        2     19−00597    Blakeman v. Monsanto Company
  FLM        3     19−00947    O'Connor v. Monsanto Company
  FLM        3     19−00966    Adlman v. Monsanto Company
  FLM        8     19−02032    Raymond v. Monsanto Company
  FLM        8     19−02038    Mitchell v. Monsanto Company
  FLM        8     19−02042    Norman v. Monsanto Company
  FLM        8     19−02045    Robertson v. Monsanto Company
  FLM        8     19−02046    Moscovita v. Monsanto Company
  FLM        8     19−02061    Sherrill v. Monsanto Company
  FLM        8     19−02074    Blevins v. Monsanto Company

MICHIGAN WESTERN

 MIW         1     19−00750    Palframan et al v. Monsanto Company

NEW JERSEY

  NJ         2     19−17801    SIMONETTI v. MONSANTO COMPANY

NEW YORK EASTERN

  NYE        2     19−04483    Cardillo v. Monsanto Company
OHIO SOUTHERN

  OHS     2         19−04264   Applegate v. Bayer AG

OKLAHOMA WESTERN

 OKW      5         19−00702   Doherty v. Monsanto Company

WASHINGTON WESTERN

 WAW      2         19−01355   Shaw v. Monsanto Company
 WAW      3         19−05729   Jensen et al v. Monsanto Company

WISCONSIN WESTERN

 WIW      3         19−00622   Paul, Howard et al v. Monsanto Company
